MEMORANDUM**
Although Park Owners make a serious constitutional challenge to the rent control ordinance at issue, this appeal comes to us from a district court determination that the ordinance at issue, first enacted in 1980, has not been materially changed since a 1982 amendment—so that the Park Owners’ challenge, made in 2000, is untimely. Finding no error in this determination, we affirm the district court’s dismissal based on the applicable statute of limitations. See De Anza Props. X, Ltd. v. County of Santa Cruz, 936 F.2d 1084 (9th Cir.1991); see also San Remo Hotel v. City and County of San Francisco, 145 F.3d 1095, 1102 (9th Cir.1998); Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 688 (9th Cir.1993).
Nothing in this disposition should be interpreted as foreclosing a claim based on a statute that has been materially altered by recent amendments. Only when the operation of the statute remains unchanged with respect to the substantive provision under review should such a claim be time-barred.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.